Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2 February 2022 with respect to the 103 rejection have been fully considered but they are not persuasive. 	Applicant argues Burgess does not disclose different API call formats on pages 8-9 of the Remarks. The Examiner disagrees because as shown in the cited portions of Burgess and cited by the Applicant, multiple provider APIs are used. The Applicant argues the APIs are not stored, but this is not part of the claim limitation. Additionally, the cited portions of the current specification used to support the amendment of 2/2/2022 specifically state different custodians have different formats and different custodians may likely have different forms. On page 8 of the Remarks, the Applicant argues the opposite, that all providers use the same API. The Examiner does not agree that all the providers use the same API because this would be inconsistent with Burgess that relates to systems and methods enable third-party applications and devices to interface with financial service provider networks (Abstract). Even if this is the case, that Burgess is only intended to interface with a single provider or a single API used by all providers, which is not stated in the disclosure, MPEP 2144.04(VI)(B) states that it is obvious to duplicate parts if no new and unexpected result is produced. No unexpected result would occur by storing or interfacing with multiple types of APIs as Burgess already discusses. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11-12, 15-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess US 2015/0350211 in view of "Serialization" Wikipedia herein 'Wiki' in further view of Drury US 2015/0088707. As per claim 1:	Burgess discloses a method for automating records integration, the method comprising: receiving, by a processor, client information (¶¶ [0058], [0048]-[0051] enrollment token, [0057] routing number);
analyzing, by the processor, the client information to identify a custodian to process the client information from among a plurality of available custodians (¶¶ [0058] directory search, Fig 5);
automatically generating, by the processor, at least one form specification based on the analyzing, the at least one form specification being configured as at least one application programming interface (API) call corresponding to an API call format specified by an API of an external form generation service of the custodian, wherein at least two of the available custodians use different API call formats for equivalent operations (¶¶ [0081], [0085] Fig 9 ‘Analytics layer’ transforms the data into a format that is usable, the provider APIs are stored [0082] which reads on different API call formats, Examiner notes that almost every provider has a different API call format based on the respective database and data storage, which is the entire purpose and use of an API call, ¶¶ [0048]-[0052] enrollment process, under the BRI includes a digital or electronic signature;  ¶¶ [0040]-[0044] digital signatures are generated using the software identifiers of the custodian; , the automatically generating comprising:
[normalizing and serializing the client information, thereby generating a business logic request] (this is a normal function of programming language, see secondary reference below)
determining the API call format of the custodian (¶¶ [0030], [0059]-[0062] [0069]-[0070] ‘API call data’, [0040]-[0044])
mapping the business logic request to the API call format through at least one custodian-specific transformation, thereby generating the at least one form specification (Figs 3, 3A, ¶¶ [0037]-[0044], additionally, an API call format is a mapping in itself, as an API calls for data mapped in a separate storage location); 
sending, by the processor, the at least one form specification to the external form generation service using the API of the external form generation service (¶¶ [0037]-[0044]);
receiving, by the processor, at least one signable form from the external form generation service (¶¶ [0040]-[0044] digital signatures are generated using the software identifiers of the custodian, only requires to “receive” the data to be digitally signed);
receiving, by the processor, at least one signed copy of each at least one signable form (¶¶ [0040]-[0052] receiving the digital signature reads on receiving the signed copy); and
automatically establishing, by the processor, at least one account with at least one external custodian service based on the at least one signable form (Fig 4, ¶¶ [0048]-[0052] enrollment is complete based on the signed enrollment token).	Burgess fails to explicitly disclose but Wiki does disclose normalizing and serializing the client information, thereby generating a business logic request (serialization is the process of converting a data structure into a format that can be stored p.1; p.2 XML and JSON are protocols used since the 1990s).	Drury discloses JSON is a data structure used in the systems and methods of access control and system integration ([0142]). It would have been obvious to one having ordinary skill in the art to recognize the features of Drury and Wiki would be easily integrated to the system of Burgess and yield predictable results. The combining of the references would be motivated to increase the usability and functionality/flexibility of the Burgess system as well as expanding the use of the API call data storage of the system which would allow more custodian APIs to be used. Additionally, APIs enable different systems to communicate and function together, applying additional API functionality between systems is the intended function and use of the technology. 
As per claim 2:	Burgess further discloses the method of claim 1, wherein the external form generation service is one of a plurality of external form generation services each having a different API call format for the at least one form specification (¶¶ [0028], Figs 1A-B ‘API Call Data,’ the system of Burgess discloses the use with multiple providers and custodians, each of which can have a separate API, which is typical in the financial industry, [0082]-[0083]).
As per claim 5:	Burgess further discloses the method of claim 1, further comprising providing, by the processor, an app, wherein the receiving of the client information and the receiving of the at least one signed copy of each at least one signable form are performed through the app (¶¶ [0047]-[0053] third party application reads on “the app”).
As per claim 6: 	Burgess fails to explicitly disclose but Drury does disclose further discloses the method of claim 5, further comprising integrating, by the processor, the app into at least one customer relationship management (CRM) system (¶ [0039] CRM tools).
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Drury in Burgess since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The usability and functionality of Burgess would be improved integrating the app into at least one CRM system and Burgess is focused on facilitating the customer access to records. As per claim 7:	Burgess further discloses the method of claim 1, wherein the automatically establishing the at least one account comprises: receiving, by the processor, client account information (¶¶ [0058],[0048]-[0051] enrollment token, [0057] routing number) ; 	analyzing, by the processor, the client account information (¶¶ [0058] directory search, Fig 5);
	automatically generating, by the processor, at least one account specification based on the analyzing of the client account information, the at least one account specification being configured as at least one application programming interface (API) call corresponding to an API call format specified by an API of the external custodian service (Fig 5-7 show the specific API call format used by the external custodian in order to facilitate the communication between the interface computing device and the third party app, see also [0058]-[0069]);
sending, by the processor, the at least one account specification to the external custodian service using the API of the external custodian service (Fig 6, ¶¶ [0061]-[0063]) ; and
receiving, by the processor, at least one account number from the external custodian service (Fig 6. ¶¶ [0061]-[0063], see also Fig 7 disclosing the request and sending of a high risk communication, [0064]-[0066])
As per claim 8:	Burgess fails to explicitly disclose but Drury does disclose the method of claim 7, wherein the automatically establishing the at least one account further comprises funding the at least one account (¶¶ [0213]-[0216] “Request that a payment or batch of payments be made from an account of the user to a third party. The request is made by the AS to the financial institution. In some example embodiments, the bank executes the payment based on the payment request, without further intervention from the account holder” reads on funding the account because under the BRI of the establishing the account includes fulfilling a payment request from a third party when the same API protocols (RESTful HTTP request) that were enrolled are utilized).
As per claim 9:	Burgess further discloses the method of claim 7, wherein the API of the external form generation service and the API of the external custodian service are the same (¶ [0028] “The interface system 100 may include one or mere interface computing devices 104, API call data storage devices firewalls 106 108, an optional external API server 110, and a custodian server 112. The interface computing devices 104 can be associated with different financial service providers, or a single provider may utilize multiple interface computing devices 104;” ¶ [0032] “The external API server 110 and custodian server 112 include integrated software applications that implement the external API304 and custodian 306, which are components of the communication layer 202.”).
As per claim 21:	Burgess further discloses the method of claim 1, wherein the different API call formats include respectively different data elements representing same portions of the business logic request (The Examiner has interpreted this limitations as reading that different data exists with different provider/custodian data calls, Abstract “The interface computing device receives a data request message requesting data stored on the provider computer network. The interface competing device gathers data stored on the provider computer network, sanitizes the data, and generates a response communication using the sanitized data” ¶ [0060] discloses different types of data requests using the App and the API calls).As per claim 22:	Claim 22 is rejected under the rationale of claim 21. 
As per claims 11-12 and 15-19:	Claims 11-12 and 15-19 are rejected under the rationales of claims 1-2 and 5-9, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCabe US 2013/0304637 “Fraud control Integrated Form Filling Tool”; Wiech US 2011/0288969 “Asset Record Ownership System”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692